Order unanimously reversed, with costs, and cross motion to permit late filing of claim granted. Memorandum: From our review of the record, we conclude that it was improper under these circumstances for the court to deny leave to file a late claim. The court acknowledges that there could be no substantial prejudice to the State since the Attorney-General has represented the Commissioner of Education in both the prior Féderal and State actions. This court has consistently ruled that a *789just claim for damages should not be forfeited for failure to give notice where the basic purpose of the statute is not offended and where no substantial prejudice exists (Matter of Ziecker v Town of Orchard Park, 70 AD2d 422, 427-428; Matter of Wemett v County of Onondaga, 64 AD2d 1025). (Appeal from order of Court of Claims—dismiss claim.) Present— Cardamone, J. P., Hancock, Jr., Callahan and Witmer, JJ.